Citation Nr: 0412176	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  03-19 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for loss 
of thyroid function due to VA medical treatment (radioactive 
iodine therapy) in March 2000.



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from February 1961 to February 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 RO rating decision which denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for loss 
of thyroid function due to radioactive iodine therapy (RAI) 
in March 2000. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that she sustained a loss of her thyroid 
as a result of mistakes  made when radioactive iodine therapy 
(RAI) was administered to her in March 2000 at the Buffalo, 
New York VA Medical Center.  She contends that in May 2000 it 
was discovered that her thyroid was gone due to too much 
radiation.  She also contends that as a result of the loss of 
thyroid function and the RAI, she has to take a synthyroid 
which causes her to have severe symptoms, including bilateral 
hearing loss, nervous stomach, hypertension, malaise, and 
numbness of extremities.  She claims that she had problems 
with the medication prior to the RAI treatment, and therefore 
the VA physicians should have realized she could not tolerate 
the medication after the RAI.  

The veteran's claim for compensation under 38 U.S.C.A. § 1151 
was filed in June 2002, after the current version of the law 
on this benefit came into effect, and thus the claim is 
governed by the current version of the law.  Accordingly, she 
must show fault or negligence on the part of VA in providing 
the medical treatment in question to prevail in her appeal, 
as a showing of fault or negligence is necessary for recovery 
of claims filed on or after October 1, 1997.  See Brown v. 
Gardner, 115 S. Ct. 552 (1994), aff'g 5 F.3d 1456 (Fed. Cir. 
1993), aff'g Gardner v. Derwinski, 1 Vet. App. 584, 586-88 
(1991); see also VAOPGCPREC 40-97 (Dec. 31, 1997). 

More specifically, the current version of the law provides 
that compensation shall be awarded for a qualifying 
additional disability of a veteran in the same manner as if 
the additional disability were service connected.  A 
disability is considered a qualifying additional disability 
if it is not the result of the veteran's own willful 
misconduct and the disability was caused by VA treatment and 
the proximate cause of the disability was:  1) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
the treatment; or 2) an event not reasonably foreseeable.  38 
U.S.C.A. § 1151.

The primary regulation implementing 38 U.S.C.A. § 1151 is 38 
C.F.R. § 3.358.  That regulation provides, in pertinent part, 
that, in determining whether additional disability exists, 
the veteran's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based is compared with the physical condition subsequent 
thereto.  38 C.F.R. § 3.358(a).  Regarding medical or 
surgical treatment, the veteran's physical condition prior to 
the disease or injury is the condition that the medical or 
surgical treatment was intended to alleviate.  38 C.F.R. § 
3.358(b)(1).  Compensation is not payable if the additional 
disability is a result of the natural progress of the injury 
or disease for which the veteran was treated.  38 C.F.R. § 
3.358(b)(2).  The additional disability must actually result 
from VA treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1), (2).  Additionally, compensation is 
not payable for the necessary consequences of treatment 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain or intended to result from the VA hospitalization or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(3).

The record reflects that prior to undergoing RAI, the 
veteran's diagnosis was hyperthyroidism.  In February 2000 
PTU (propylthiouracil - an anti-thyroid agent) was 
prescribed, but she only took the PTU for about two weeks and 
stopped it because she felt it was causing pain around her 
neck, difficulty sleeping, and a jittery feeling in her 
stomach.  She felt better after stopping the PTU.  Treatment 
records show that subsequent to undergoing RAI, the veteran 
diagnoses have varied from being clinically euthyroid to 
hypothyroidism.  In April 2000 she reported diffuse pain in 
the anterior upper chest, but overall felt better.  It was 
noted that she was still hyperthyroidic and a TSH (thyroid 
stimulating hormone) was prescribed.  Three weeks later the 
veteran was seen and the assessment was that she was 
clinically euthyroid.  In a July 2000 VA treatment record it 
was noted that the veteran had felt up and down with regard 
to energy and her family said she had slowed down.  The 
assessment was that she was hypothyroid and she was to start 
levothyroxine (a synthetic version of the principle thyroid 
hormone).  Subsequent treatment records show that the veteran 
experienced a variety of symptoms, including ear problems, 
thyroid swelling, sensitive teeth, nervousness, 
sleeplessness, headaches, shakiness, motion sickness, sweats, 
diarrhea, numbness and leg cramps, which she claimed subsided 
as she decreased or discontinued the levothyroxine.  

After reviewing the objective medical evidence of record, the 
Board finds that it is unclear whether the veteran has an 
additional disability of the thyroid, as contemplated under 
38 C.F.R. § 3.358, and if so, whether the proximate cause of 
such additional disability was carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the VA or an event not reasonably 
foreseeable.  The Board finds that an medical opinion is 
needed in order to address these issues.  

The Board also notes that the RO requested treatment records 
from the Buffalo VAMC related to the RAI treatment, starting 
in December 1999.  While the Buffalo VAMC sent records dated 
from December 1999 to October 2001, including a report 
indicating the veteran signed a written consent form prior to 
undergoing RAI, included with these records was not an actual 
copy of the written consent form.  The Board notes that the 
RO should make an additional attempt to obtain this document 
from the Buffalo VAMC, or any other related documents, if 
available. 

Accordingly, the Board remands this case for the following: 

1.  The RO should contact the Buffalo 
VAMC and request that they provide a copy 
of the written informed consent signed by 
the veteran in March 2000 prior to 
undergoing RAI, as well as any other 
related documents that have not already 
been submitted to the RO.  If any such 
documents are not available, the RO 
should ask that the Buffalo VAMC certify 
this for the record.  

2.  After any response from the Buffalo 
VAMC is associated with the claims file, 
the RO should schedule the veteran for a 
VA endocrinology examination.  The entire 
claims file should be made available to 
the physician designated to examine the 
veteran, and the physician's report 
should include a discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, a 
narrative interpretation of which should 
be associated with the completed 
examination report.  All clinical 
findings should be reported in detail.  
After examining the veteran and 
considering her medical history, the 
examiner should render an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not that the veteran suffers from any 
additionally disability as the result of 
VA medical treatment rendered to her in 
March 2000 related to hyperthyroidism, to 
specifically include RAI.  If the 
examiner determines that a relationship 
between the specified medical treatment 
and disability exists, the examiner 
should also specify whether the proximate 
cause of such additional disability was 
(a) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the VA in furnishing the specified 
treatment, or (b) an event not reasonably 
foreseeable (i.e., not certain to result 
from, or intended to result from, the 
specified treatment).  The examiner 
should set forth all examination 
findings, together with the complete 
rationale for the conclusions reached, in 
a report.

3.  After the foregoing development has 
been completed, the RO should review the 
evidence of record and adjudicate the 
claim, with consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the veteran, she and 
her representative should be furnished a 
Supplemental Statement of the Case, 
containing notice of all relevant actions 
taken on the claim including the 
applicable legal authority (including the 
VCAA), and afforded a reasonable period 
of time within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


